— Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 4, 1977, convicting him of robbery in the first degree (two counts), robbery in the second degree, burglary in the first degree (two counts), assault in the second degree (three counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), criminal possession of a weapon in the fourth degree (three counts) and petit larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (third count), criminal possession of a weapon in the third degree (tenth count) and petit larceny (fifteenth count) and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case the crimes of robbery in the second degree (as charged in the third count) and petit larceny (as charged in the fifteenth count) are inclusory concurrent counts of robbery in the first degree (as charged in both counts one and two). The crime of criminal possession of a weapon in the third degree (as charged in the tenth count) is an inclusory concurrent count of criminal possession of a weapon in the second degree (as charged in the ninth count). The convictions for these inclusory concurrent counts must be reversed and said counts must be dismissed. O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.